
QuickLinks -- Click here to rapidly navigate through this document



EXHIBIT 10.45


FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER


    THIS FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER (the "Amendment") is
made and dated as of the 30th day of January, 2001 by and among PAULA FINANCIAL,
a California corporation (the "Borrower"), and SANWA BANK CALIFORNIA, a
California banking corporation (the "Lender").

RECITALS

    A.  Pursuant to that certain Credit Agreement dated as of March 31, 1997 by
and between the Borrower and the Lender (as amended, extended and replaced from
time to time, the "Credit Agreement," and with capitalized terms used herein and
not otherwise defined used with the meanings given such terms in the Credit
Agreement), the lender agreed to extend credit to the Borrower on the terms and
subject to the conditions set forth therein.

    B.  There have occurred certain Events of Default under the Credit
Agreement, which the Borrower has requested that the Lender waive. The Lender
has agreed to provide such waiver on the terms and subject to the conditions set
forth more particularly herein, including the condition that the Borrower agree
to certain amendments to the Credit Agreement and pledge to the Lender the stock
of PICO as collateral security for the Obligations.

    NOW, THEREFORE, in consideration of the above Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

AGREEMENT

    1.  Modification of Amortization Schedule. The Lender and the Borrower
hereby agree that notwithstanding anything contained in Paragraph 1(b) of the
Credit Agreement to the contrary, the outstanding principal balance of the Term
Loan as of January 26, 2001, which is $11,250,000.00, shall be payable in
consecutive quarterly installments as follows:

Payment Date


--------------------------------------------------------------------------------

  Required Principal Payment

--------------------------------------------------------------------------------

March 31, 2001   $4,500,000.00 June 30, 2001   $ 937,000.00 September 30, 2001  
$ 937,000.00 October 31, 2001   $ 250,000.00 November 30, 2001   $ 250,000.00
December 31, 2001   Remaining Principal Balance

    2.  Modification of Applicable Interest Rate. The Lender and the Borrower
hereby agree that:

    (a) Effective January 1, 2001, notwithstanding anything in Paragraph 1(c) of
the Credit Agreement to the contrary:

    (1) The outstanding principal balance of the Term Loan shall bear interest
at a floating rate per annum equal to the Reference Rate plus two percent (2%);

    (2) The Borrower shall no longer have any right to elect that the Term Loan
and portions thereof bear interest at the Applicable COF Rate, the Applicable
LIBOR Rate or the Applicable Eurodollar Rate; and

1

--------------------------------------------------------------------------------

    (3) The Term Loan shall be treated for all purposes of the Credit Agreement
as a Reference Rate Loan.

    (b) The Borrower hereby represents and warrants and confirms that there are
no Fixed Rate Loans outstanding at the date hereof.

    (c) Any and all provisions relating to the COF Rate, the LIBOR Rate and/or
the Eurodollar Rate contained in the Credit Agreement, including, without
limitation, the provisions of Paragraph 2(g)(1) relating to Fixed Rate Loans,
shall have no further application.

    (d) Effective January 1, 2001, Paragraph 2(e) of the Credit Agreement is
hereby amended to read in its entirety as follows:

    "2(e) Default Interest. Upon the occurrence and during the continuance of an
Event of Default, the Obligations shall bear interest at a per annum rate equal
to the Reference Rate plus four percent (4%)."

    3.  Reporting Requirements. To reflect the agreement of the Borrower to
provide certain additional information to the Lender from time to time:

    (a) Subparagraph (2) of Paragraph 5(a) of the Credit Agreement is hereby
amended to delete the phrase "each of the first three fiscal quarters of the
Borrower" set forth in lines 2 and 3 thereof and to replace the same with the
phrase "each fiscal quarter of the Borrower, including the fourth fiscal
quarter."

    (b) Subparagraph (5) of Paragraph 5(a) of the Credit Agreement is hereby
amended to add the following parenthetical immediately preceding the semi-colon
at the end of said subparagraph: "; provided, however, that the annual budgets
and projections provided for fiscal year 2001 shall be delivered by February 28,
2001 and shall be broken down by fiscal quarter."

    (b) Subparagraphs (10), (11) and (12) of Paragraph 5(a) of the Credit
Agreement are hereby renumbered as subparagraphs (12), (13) and (14),
respectively, and new subparagraphs (10) and (11) are hereby added to the Credit
Agreement to read in their entirely as follows:

    "(10) Within sixty (60) days after the last day of each of the calendar
months ending December 31, 2000, January 31, 2001 and February 28, 2001, and
thirty (30) days after the last day of each subsequent calendar month,
consolidated statements of income and changes in financial position for such
calendar month and balance sheets as of the end of each such calendar month for
the Borrower and its consolidated Subsidiaries, accompanied in each case by a
certificate of the chief financial officer of the Borrower stating that such
financial statements are presented fairly in accordance with GAAP;

    (11) Concurrently with the delivery of the quarterly financial statements
pursuant to subparagraph (a)(2) above, commencing with the quarterly financial
statements dated as of March 31, 2001, a certificate of the chief financial
officer of the Borrower, in form and detail reasonably satisfactory to the
lender, setting forth calculations certified to be true, complete and correct
comparing losses and loss expenses incurred and net income of the Borrower and
its consolidated Subsidiaries for such fiscal quarter and for the fiscal year to
date, against such items as set forth in the budget for fiscal year 2001
delivered pursuant to subparagraph (a)(5) above (as such budget shall be
permitted to be adjusted by the Company following the end of each fiscal
quarter, commencing with the fiscal quarter ending March 31, 2001, to reflect
actual performance of the Borrower and its consolidated Subsidiaries during such
fiscal quarter and other anticipated changes in such budget, such revised
budgets, accompanied by backup information supporting the bases for the
adjustments reflected therein, to be delivered no later than forty five (45)
days following the end of each fiscal quarter);"

2

--------------------------------------------------------------------------------



    4.  Modification of Financial Covenants. To reflect the agreement of the
Lender and the Borrower to modify certain of the financial covenants set forth
in the Credit Agreement, Paragraph 6(o) of the Credit Agreement is hereby
amended as follows:

    (a) Subparagraph (1) of Paragraph 6(o) is hereby amended to read in its
entirety as follows:

    "(1)  PICO'S ratio, determined in accordance with SAP, of net premiums
written during the most recent ending four fiscal quarters to surplus plus
excess statutory reserves as of the last day of the most recent ending fiscal
quarter, to exceed 5.00:1.00; or"

    (b) Subparagraph (2) of Paragraph 6(o) is hereby amended to read in its
entirety as follows:

    "(2)  At and as of the end of any fiscal quarter, PICO's surplus at such
date plus excess statutory reserves, to be less than two hundred percent (200%)
of the outstanding principal balance of the Term Loan at such date; or"

    (c) Subparagraph (3) of Paragraph 6(o) is hereby deleted and replaced with
the following:

    "(3)  INTENTIONALLY OMITTED"

    (d) Subparagraph (4) of Paragraph 6(o) is hereby deleted and replaced with
the following:

    "(4)  INTENTIONALLY OMITTED"

    (e) Subparagraph (5) of Paragraph 6(o) is hereby deleted and replaced with
the following:

    "(5)  INTENTIONALLY OMITTED"

    (f)  Subparagraph (6) of Paragraph 6(o) is hereby deleted and replaced with
the following:

    "(6)  INTENTIONALLY OMITTED"

    5.  A.M. Best Rating. To reflect the agreement of the Lender to delete the
requirement of Paragraph 5(m), Paragraph 5(m) is hereby deleted and replaced
with the following:

    "5(m) INTENTIONALLY OMITTED"

    6.  Additional Mandatory Prepayment Requirement. To reflect the agreement of
the Lender and the Borrower that the proceeds of the sale or other disposition
of certain assets of the Borrower and its Subsidiaries be applied as a mandatory
prepayment of principal on the Term Loan:

    (a) Paragraph 2(g) of the Credit Agreement is hereby amended to read in its
entirety as follows:

    "2(g) Prepayments.

    (1) The Borrower may prepay Loans hereunder, other than Fixed Rate Loans, in
whole or in part at any time, without premium or penalty.

    (2) The Borrower shall, and shall cause each of its Subsidiaries to
(subject, in the case of PICO and PACO, to regulatory restrictions prohibiting
the taking of such action), remit to the Lender for application against the Term
Loan, immediately upon receipt thereof, one hundred percent (100% of Net Cash
Proceeds received from the sale, transfer, lease or other disposition of any and
all Substantial Assets of the Borrower or any Subsidiary; provided, however,
that nothing contained herein shall be construed to permit any such sale or
other disposition unless the same is permitted pursuant to Paragraph 6(h) below
and, provided further, that Net Cash Proceeds of the sale of PACO shall only be
required to be delivered hereunder to the extent the same are in excess of
$4,500,000, it being agreed and understood that the first $4,500,000.00 of Net
Cash Proceeds from the sale of PACO shall have been used to make the March 31,
2001

3

--------------------------------------------------------------------------------

payment required pursuant to Paragraph 1 above (or to reimburse the Borrower for
the amount of such payment if made from other sources).

    (3) Principal amounts prepaid on the Term Loan shall be applied to
installments thereon in inverse order of maturity; provided, however, that
portion of Net Cash Proceeds of the sale of PACO required to be delivered to the
Bank as a mandatory prepayment under subparagraph (2) above shall be applied
against interest and/or principal payments on the Term Loan in such order as the
Borrower may direct in writing at the date of delivery of such Net Cash
Proceeds, or, if the Borrower shall not so direct, shall be applied to principal
installments in direct order of maturity.

    (4) The Borrower shall pay in connection with any prepayment hereunder all
interest accrued but unpaid on Loans to which such prepayment is applied and any
prepayment premium payable pursuant to Paragraph (i) above concurrently with any
payment to the Lender of any principal amounts."

    (b) Paragraph 6(h) of the Credit Agreement is hereby amended to read in its
entirety as follows:

    "6(h) Sale of Assets. And shall not permit any Subsidiary to, sell, lease,
assign, transfer or otherwise dispose of any of its assets (other than obsolete
or worn out property), whether now owned or hereafter acquired, other than:

    (1) In the ordinary course of business as presently conducted and at fair
market value; and

    (2) Dispositions of Substantial Assets of the Borrower or any Subsidiary;
provided, however, that: (i) the Lender shall have approved such disposition in
writing in advance (which approval shall not be unreasonably withheld), and
(ii) there shall be delivered to the Lender concurrently with the consummation
of such disposition the mandatory prepayment required pursuant to
Paragraph 2(g)(2) above."

    (c) The following new defined terms are added, in correct alphabetical
order, to Paragraph 9 of the Credit Agreement to read in their entirety as
follows:

    "Net Cash Proceeds" shall mean with respect to the sale or other disposition
of any Substantial Asset, the gross cash proceeds received less reasonable and
customary transaction costs and less taxes due as a result of any gain on such
sale or disposition.

    "Substantial Asset" shall mean any assets, taken alone or with other assets
disposed of in the same or a series of related transactions, with an aggregate
value in excess of $75,000.00; provided, however, that in any event "Substantial
Assets" shall include the stock of any Subsidiary of the Borrower or all or
substantially all of the assets of any such Subsidiary."

    7.  Restriction on Repurchase of Borrower Stock. The Lender and the Borrower
hereby agree to amend Paragraph 6(f) to read in its entirety as follows:

    "6(f) Purchase or Retirement of Stock. And shall not permit any Subsidiary
to, acquire, purchase, redeem or retire any shares of its capital stock now or
hereafter outstanding at any time at which there shall exist an Event of Default
or Potential Default; provided, however, that in no event shall the Borrower
acquire, purchase, redeem or retire any shares of its capital stock now or
hereafter outstanding at any time."

    8.  Additional Event of Default. Paragraph 7 of the Credit Agreement is
hereby amended to insert the word "or" at the end of Paragraph 7(j) and to add a
new Paragraph 7(k) to read in its entirety as follows"

4

--------------------------------------------------------------------------------

    "7(k) Any quarterly certificate delivered by the chief financial officer of
the Borrower, commencing with the certificate delivered in connection with the
quarterly financial statements dated June 30, 2001, shall show a negative
variance of more than ten percent (10%) from the budget for such fiscal quarter
(as such budget may have been modified to reflect actual performance during the
previous fiscal quarter as permitted pursuant to subparagraph (11) of
subparagraph (a)(2), but prior to giving effect to the further modification of
such budget based upon actual performance during the fiscal quarter for which
such certificate is being delivered);"

    9.  Pledge of PICO Stock. As collateral security for the Obligations, the
Borrower shall execute and deliver to the Lender a stock pledge agreement in the
form of that attached hereto as Amendment Exhibit A (the "Stock Pledge
Agreement"), pursuant to which the Borrower shall grant to the Lender, on the
terms and subject to the conditions set forth therein, a first priority,
perfected lien on all outstanding capital stock of PICO. The Stock Pledge
Agreement and all documents, instruments and agreements from time to time
delivered in connection therewith shall constitute "Loan Documents" for all
purposes of the Credit Agreement and the other Loan Documents.

    10. Waiver of Existing Events of Default. Events of Default are existing
under the Credit Agreement at the date hereof by virtue of the failure of the
Borrower to be in compliance with the requirements of Paragraphs 5(m), 6(o)(1),
6(o)(2), 6(o)(4), 6(o)(5) and 6(o)(6). The Lender hereby agrees to waive, on a
one time basis, the Events of Default existing under the Credit Agreement at the
date hereof described above; provided, however, that nothing contained herein
shall in any manner or to any extent constitute any agreement of the Lender:
(a) to waive any other Event of Default or Potential Default existing at the
date hereof, whether or not the Lender knew or should have known of the
existence of such Event of Default or Potential Default, or (b) to waive any
Event of Default occurring following the execution and delivery of this
Amendment, whether under the enumerated Paragraphs or otherwise.

    11. Reaffirmation of Loan Documents. The Borrower hereby affirms and agrees
that (a) the execution and delivery by the Borrower of and the performance of
its obligations under this Amendment shall not in any manner or to any extent
amend, impair, invalidate or otherwise affect any of the obligations of the
Borrower or the rights of the Lender under the Credit Agreement or any other
Loan Document, except as expressly set forth herein, (b) the term "Obligations"
as used in the Loan Documents includes, without limitation, the Obligations of
the Borrower under the Credit Agreement as amended hereby, including, without
limitation, under the Stock Pledge Agreement, and (c) the Credit Agreement as
amended hereby and the other Loan Documents remain in full force and effect.

    12. Release. The Borrower, on behalf of itself and each of its successors
and assigns, agrees as follows:

    (a) The Borrower hereby forever releases, discharges and acquits the Lender
and its parent, subsidiary and affiliated corporations, and their officers,
directors, shareholders, agents, representatives, and employees, and their
successors, heirs, and assigns, and each of them (collectively and severally,
the "Releasees"), of and from any and all of the following (collectively and
severally, "Claims"): All claims, demands, obligations, liabilities,
indebtedness, breaches of contract, breaches of duty or any relationship, acts,
omissions, misfeasance, malfeasance, cause or causes of actions, debts, sums of
money, accounts, compensations, contracts, controversies, promises, damages,
costs, losses and expenses, of every type, kind nature, description or
character, and irrespective of how, why, or by reason of what facts, whether
heretofore, now existing or hereafter arising, or which could, might, or may be
claimed to exist, or whatever kind or name, whether known or unknown, suspected
or unsuspected, liquidated or unliquidated, each as though fully set forth
herein at length, which in any way arise out of, are connected with or relate to
the

5

--------------------------------------------------------------------------------

Credit Agreement and the other Loan Documents and the transactions contemplated
thereby, including, without limitation, any action or inaction of any of the
Releasees.

    (b) The Borrower hereby agrees, represents and warrants that the matters
released herein are not limited to matters which are known or disclosed, and the
Borrower hereby waives any and all rights and benefits which it now has, or in
the future may have, conferred upon it by virtue of the provisions of
Section 1542 of the Civil Code of the State of California which provides as
follows:

    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITORS DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

In this connection, the Borrower hereby agrees, represents, and warrants that it
realizes and acknowledges that factual matters now unknown to it may have given
or may hereafter give rise to causes of action, claims, demands, debts,
controversies, damages, costs, losses and expenses which are presently unknown,
unanticipated and unsuspected, and it further agrees, represents and warrants
that this release has been negotiated and agreed upon in light of that
realization and that it nevertheless hereby intends to release, discharge and
acquit the Releasees from any such unknown claims which would be Claims if known
on the date hereof.

    (c) The Borrower hereby acknowledges and agrees that the acceptance of
delivery of this Amendment, including, without limitation, the releases set
forth in this Paragraph 12, shall not be deemed or construed as an admission of
liability by any Releasee, and each Releasee shall be automatically be deemed to
have expressly denied liability of any nature whatsoever arising from or related
to the subject of this release.

    (d) The Borrower hereby represents and warrants that it has had advice of
counsel of its own choosing in negotiations for and the preparation of this
Amendment, that, in particular, it has read this Paragraph 12, that it has had
this release fully explained by such counsel and that it is fully aware of its
contents and legal effect.

    13. Amendment Effective Date. This Amendment shall be effective as of the
day and year first above written on the date (the "Amendment Effective Date")
that there has been delivered to Lender each of the following:

    (a) A copy of this Amendment, duly executed by each of the Lender and the
Borrower;

    (b) A copy of the Stock Pledge Agreement, duly executed by the Borrower,
accompanied by the original stock certificates evidencing all outstanding
capital stock of PICO held by the Borrower and stock powers therefor, executed
in blank by the Borrower;

    (c) A copy of a Reaffirmation of Guaranties and Guarantor Subordination
Agreements in the form of that attached hereto as Amendment Exhibit B, duly
executed by each of the Guarantors;

    (d) A non-refundable amendment fee in the amount of $50,000.00;

    (e) The fees and expenses of Morrison & Foerster LLP incurred by the Lender
and payable by the Borrower pursuant to Paragraph 5(f) of the Credit Agreement;
and

    (f)  Such corporate resolutions, incumbency certificates and other
authorizing documentation for the Borrower and the Guarantors as the Lender may
request.

    14. Representations and Warranties. The Borrower hereby represents and
warrants to the Lender that at the date hereof and at and as of the Amendment
Effective Date:

    (a) The Borrower has the corporate power and authority and the legal right
to execute, deliver and perform this Amendment, the Stock Pledge Agreement and
other documents,

6

--------------------------------------------------------------------------------

instruments and agreements required to be delivered by it hereunder (the
"Amendment Documents") and has taken all necessary corporate action to authorize
the execution, delivery and performance of the Amendment Documents. The
Amendment Documents have been duly executed and delivered on behalf of the
Borrower and constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.

    (b) The representations and warranties of the Borrower contained in the Loan
Documents are accurate and complete in all respects, and there has not occurred
and Event of Default or Potential Default which has not been waived pursuant to
Paragraph 9 above.

    (c) The Guarantors executing the Reaffirmation of Guaranties and Guarantor
Subordination Agreements are all of the Subsidiaries of the Borrower existing at
the date hereof.

    14. No Other Amendment. Except as expressly amended hereby, the Loan
Documents shall remain in full force and effect as written and amended to date.

    15. Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.

    IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed as of the day and year first above written.

    PAULA FINANCIAL, a California corporation
 
 
By:
/s/ JAMES A. NICHOLSON   

--------------------------------------------------------------------------------

Name: James A. Nicholson
Title: Sr. V.P./C.F.O.

    SANWA BANK CALIFORNIA
 
 
By:
/s/ JERRY MCDERMOTT   

--------------------------------------------------------------------------------

Name: Jerry McDermott
Title: V.P.

7

--------------------------------------------------------------------------------


SCHEDULE OF EXHIBITS


EXHIBIT

--------------------------------------------------------------------------------

  DOCUMENT


--------------------------------------------------------------------------------

A   Form of Stock Pledge Agreement B   Form of Reaffirmation of Guaranties and
Guarantor Subordination Agreements

8

--------------------------------------------------------------------------------

AMENDMENT EXHIBIT A


FORM OF

STOCK PLEDGE AGREEMENT


    THIS STOCK PLEDGE AGREEMENT (the "Stock Pledge Agreement") is made and dated
as of the 30th day of January, 2001 by and between PAULA FINANCIAL, a California
corporation (the "Borrower"), and SANWA BANK CALIFORNIA, a California banking
corporation (the "Lender").

RECITALS

    A.  Pursuant to that certain Credit Agreement dated as of March 31, 1997 by
and between the Borrower and the Lender (as amended, extended and replaced from
time to time, the "Credit Agreement," and with capitalized terms used herein and
not otherwise defined used with the meanings given such terms in the Credit
Agreement), the Lender agreed to extend credit to the Borrower on the terms and
subject to the conditions set forth therein.

    B.  There have occurred certain Events of Default under the Credit
Agreement, which the Borrower has requested that the Lender waive, and the
Lender has agreed to do so on the terms and subject to the conditions set forth
more particularly in that certain First Amendment to Credit Agreement and Waiver
dated concurrently herewith by and between the Debtor and the Lender.

    C.  Such conditions, include, without limitation, that the Borrower execute
and deliver to the Lender this Stock Pledge Agreement pursuant to which the
Borrower shall pledge and grant to the Lender a first priority, perfected
security interest in the outstanding capital stock of PAULA Insurance Company, a
California corporation ("PICO").

    NOW, THEREFORE, in consideration of the above Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledge, the parties hereto hereby agree as follows:

AGREEMENT

    1.  Grant of Security Interest. The Borrower hereby pledges, mortgages,
assigns and grants to the Lender a first priority perfect security interest in
the property described in Paragraph 2 below (collectively and severally, the
"Collateral") to secure payment and performance of the Obligations.

    2.  Collateral. The Collateral shall consist of all now existing and
hereafter arising right, title and interest of the Borrower in each of the
following:

    (a) All now existing and hereafter outstanding capital stock of PICO, and
all new substituted and additional documents, instruments, and general
intangibles issued with respect thereto (collectively and severally, the
"Pledged Shares") and all now existing and hereafter arising rights of the
holder of the Pledged Shares, including, without limitation, all voting and
rights to and interest in all cash an noncash dividends and all other property
now or hereafter distributable on account of or receivable with respect to any
of the foregoing; and

    (b) All proceeds of the foregoing Collateral. For purposes of this Stock
Pledge Agreement, the term "proceeds" shall mean whatever is receivable or
received when Collateral or proceeds are sold, collected, exchanged or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes,
without limitation, all rights to payment, including return premiums, with
respect to any insurance relating thereto.

9

--------------------------------------------------------------------------------

    3.  Representations and Warranties. In addition to all representations and
warranties of the Borrower set forth in the Loan Documents, which are
incorporated herein by this reference, the Borrower hereby represents and
warrants that:

    (a) The Borrower is the sole owner of and has good and marketable title to
the Pledged Shares and the other Collateral (or, in the case of after-acquired
Collateral, at the time the Borrower acquires rights in the Collateral, will be
the sole owner thereof) and is the record and beneficial owner of the Pledged
Shares;

    (b) Except for the security interest in favor of the Lender granted pursuant
hereto, no person has (or, in the case of after-acquired Collateral, at the time
the Borrower acquires rights therein, will have) any right, title, claim or
interest (by way of security interest or other lien or charge) in, against or to
the Collateral;

    (c) All information heretofore, herein or hereafter supplied to the Lender
by or on behalf of the Borrower with respect to the Collateral is accurate and
complete;

    (d) The Borrower has delivered to the Lender all instruments, chattel paper
and other items of Collateral in which a security interest is or may be
perfected by possession, and any certificate Pledged Shares together with such
additional writings, including, without limitation, assignments and stock
powers, with respect thereto as the Lender shall request; and

    (e) The Pledged Shares in the aggregate constitute one hundred percent
(100%) of the issued and outstanding shares of PICO, have been validly issued
and are fully paid and nonassessable, and there are no outstanding options,
warrants or other agreements with respect thereto.

    4.  Covenants and Agreements of the Borrower. In addition to all covenants
and agreements of the Borrower set forth in the Loan Documents, which are
incorporated herein by this reference, the Borrower hereby agrees:

    (a) To do all acts that may be necessary to maintain, preserve and protect
the Collateral;

    (b) Not to use or permit any Collateral to be used unlawfully or in
violation of any provision of this Stock Pledge Agreement, any other agreement
with the Lender related hereto, or any Requirement of Law or Contractual
Obligation affecting the Collateral;

    (c) To pay promptly when due all taxes, assessments, charges, encumbrances
and Liens now or hereafter imposed upon or affecting any Collateral;

    (d) To appear in and defend any action or proceeding which may affect its
title to or the Lender's interest in the Collateral;

    (e) Not to surrender or lose possession of (other than to the Lender), sell,
encumber, lease, rent, or otherwise dispose of or transfer any Collateral or
right or interest therein and to keep the Collateral free of all levies and
security interests or other Liens or charges except the security interest in
favor of the Lender granted hereunder;

    (f)  To account fully for and promptly deliver to the Lender, in the form
received, all documents, chattel paper, instruments and agreements constituting
Collateral hereunder and all proceeds of the Collateral received, all endorsed
to the Lender or in blank, as requested by the Lender, and accompanied by such
stock powers as appropriate and until so delivered all such documents,
instruments, agreements and proceeds shall be held by the Borrower in trust for
the Lender, separate from all other property of the Borrower;

    (g) To keep separate, accurate and complete records of the Collateral and to
provide the Lender with such records and such other reports and information
relating to the Collateral as the Lender may request from time to time;

10

--------------------------------------------------------------------------------

    (h) To keep the records concerning the Collateral at the location referred
to in Paragraph 7 below and not to remove such records from such location
without the prior written consent of the Lender; and

    (i)  To account fully for and promptly deliver to the Lender, in the form
received, any dividend or any other distribution on account of the Pledged
Shares whether in securities or property by way of stock-split, spin-off,
split-up or reclassification, combination of shares or the like, or in case of
any reorganization, consolidation or merger; provided, however, that until there
shall have occurred an Event of Default, the Borrower shall be entitled to
retain any cash dividends paid on account of the Pledged Shares.

    5.  Authorized Action by Secured Party. The Borrower hereby agrees that,
from time to time, without presentment, notice or demand, and without affecting
or impairing in any way the rights of the Lender with respect to the Collateral,
the obligations of the Borrower hereunder of the Obligations, the Lender may,
but shall not be obligated to and shall incur no liability to the Borrower or
any third party for failure to, take any action which the Borrower is obligated
by this Stock Pledge Agreement to do and to exercise such rights and powers as
the Borrower might exercise with respect to the Collateral, and the Borrower
hereby irrevocably appoints the Lender as its attorney-in-fact to exercise such
rights and powers, including, without limitation, to: (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) insure, process and preserve the Collateral; (d) transfer the
Collateral to its own or its nominee's name; (e) make any compromise or
settlement, and take any action it deems advisable, with respect to the
Collateral; and (f) notify any obligor on any Collateral to make payment
directly to the Lender. The Borrower hereby grants to the Lender and exclusive,
irrevocable power of attorney, with full power and authority in the place and
stead of the Borrower to take all such action permitted under this Paragraph 5.

    6.  Remedies. Upon the occurrence of an Event of Default the Lender may,
without notice to or demand on the Borrower and in addition to all rights and
remedies available to the Lender under the other Loan Documents, at law, in
equity or otherwise, do any one or more of the following:

    (a) Foreclose or otherwise enforce the Lender's security interest in any
manner permitted by law, or provided for in this Stock Pledge Agreement;

    (b) Sell or otherwise dispose of any Collateral at one or more public or
private sales at the Lender's place of business or any other place or places,
including, without limitation, any broker's board or securities exchange,
whether or not such Collateral is present at the place of sale, for cash or
credit or future delivery, on such terms and in such manner as the Lender may
determine;

    (c) Recover from the Borrower all costs and expenses, including, without
limitation, reasonable attorneys' fees (including the allocated cost of internal
counsel), incurred or paid by the Lender in exercising any right, power or
remedy provided by this Stock Pledge Agreement;

    (d) Vote or consent, and in connection therewith the Borrower hereby grants
to the Lender a proxy to vote or to consent, with respect to Pledged Shares; and

    (e) Restrict the prospective bidders or purchaser of Pledged Shares to
persons or entities who (1) will represent and agree that they are purchasing
for their own account, for investment, and not with a view to the distribution
or sale of any of the Pledged Shares; and (2) satisfy the offeree and purchaser
requirements for a valid private placement transaction under Section 4(2) of the
Securities Act of 1933, as amended (the "Act"), and under Securities and
Exchange Commission Release Nos. 33-6383; 34-18524; 35-22407; 39-700; IC-12264;
AS-306, or under any similar statute, rule or regulation. The Borrower agrees
that disposition of the Pledged Shares pursuant to any

11

--------------------------------------------------------------------------------

private sale made as provided above may be at prices and on other terms less
favorable that if the Pledged Shares were sold at public sale, and that the
Lender has no obligation to delay the sale of any Pledged Shares for public sale
under the Act. The Borrower agrees that a private sale or sales made under the
foregoing circumstances shall be deemed to have been made in a commercially
reasonable manner. In the event that the Lender elects to sell the Pledged
Shares, or part of them, and there is a public market for the Pledged Shares, in
a public sale, the Borrower shall use its best efforts to register and qualify
the Pledged Shares, or applicable part thereof, under the Act and all state Blue
Sky or securities laws required by the proposed terms of sale, and all expenses
thereof shall be payable by the Borrower, including, but not limited to, all
costs of (i) registration or qualification of, under the Act or any state Blue
Sky in securities laws or pursuant to any applicable rule or regulation issued
pursuant thereto, any Pledged Shares, and (ii) sale of such Pledged Shares,
including, but not limited to, brokers' or underwriters' commissions, fees or
discounts, accounting and legal fees (including the allocated cost of internal
counsel) and disbursements, costs of printing and other expenses of transfer and
sale. If any consent, approval or authorization of any state, municipal or other
governmental department, agency or authority shall be necessary to effectuate
any sale or other disposition of Pledge Shares, or any part thereof, the
Borrower will execute such applications and other instruments as may be required
in connection with securing any such consent, approval or authorization, and
will otherwise use its best effort to secure the same.

Upon any sale or other disposition pursuant to this Stock Pledge Agreement, the
Lender shall have the right to deliver, assign and transfer to the purchaser
thereof the Collateral or portion thereof so sold or disposed of. Each purchaser
at any such sale or other disposition (including the Lender) shall hold the
Collateral free from any claim or right of whatever kind, including any equity
or right of redemption of the borrower and the Borrower specifically waives (to
the extent permitted by law) all rights of redemption, stay or appraisal which
it has or may have under any rule of law or statute now existing or hereafter
adopted.

THE LENDER HEREBY AGREES THAT IT WILL NOT, EITHER DIRECTLY AS TO PICO OR
INDIRECTLY AS TO PICO, BY WAY OF ACTIONS AS TO DIRECT OR INDIRECT HOLDING

Default occurs and the Lender provides notice to the Borrower of such occurrence
(which notice may be given by electronic transmission), notify any Governmental
Authority having direct regulatory jurisdiction over PICO of the intention of
Lender to initiate a foreclosure proceeding or other enforcement action with
respect to the Pledge Shares or otherwise make such intention public (other than
to the extent required under law or legal process applicable to the Lender or to
the extent such information has otherwise become public through no violation by
the Lender of its agreement of confidentiality hereunder); provided, however,
that nothing contained herein shall to any manner or to any extent: (a) restrict
the Lender's right: (1) to exercise any other rights, powers and remedies
available to it under the Credit Agreement and the Loan Documents, at law, in
equity or otherwise, or (2) to commence to prepare for such foreclosure on or
other enforcement action against the Pledged Shares in consultation with its
attorneys and internal management, including, without limitation, the
preparation (but not the submission) of such filings as may be required under
Section 1215.2 of the California Insurance Code, or (b) affect the obligation of
the Borrower to cooperate with the Lender in connection with such preparation,
or (c) to constitute a waiver by the Lender of any such Event of Default.

    7.  Residence; Collateral Location; Records Location. The Borrower
represents that its chief place of business is located at 300 North Lake Avenue,
Suite 300, Pasadena, California 91101 and that the Borrower's records concerning
the Collateral are located at its chief place of business.

12

--------------------------------------------------------------------------------

    EXECUTED as of the day and year first above written.

    PAULA FINANCIAL, a California corporation
 
 
By:
/s/ JAMES A. NICHOLSON   

--------------------------------------------------------------------------------

Name: James A. Nicholson
Title: Sr. V.P./C.F.O.

    SANWA BANK CALIFORNIA
 
 
By:
/s/ JERRY MCDERMOTT   

--------------------------------------------------------------------------------

Name: Jerry McDermott
Title: V.P.

13

--------------------------------------------------------------------------------

AMENDMENT EXHIBIT B

FORM OF:


REAFFIRMATION OF
GUARANTIES AND GUARANTOR SUBORDINATION AGREEMENTS


    THIS REAFFIRMATION OF GUARANTIES AND GUARANTOR SUBORDINATION AGREEMENTS (the
"Reaffirmation") is made and dated as of the 30th day of January, 2001, by the
undersigned (the "Guarantors") in favor of SANWA BANK CALIFORNIA (the "Lender").

RECITALS

    A.  Pursuant to that certain Credit Agreement dated as of March 31, 1997 by
and between PAULA FINANCIAL, a California corporation (the "Borrower"), and the
Lender (as amended, extended and replaced from time to time, the "Credit
Agreement," and with capitalized terms not otherwise defined herein used with
the meanings given such terms in the Credit Agreement), the Lender agreed to
extend credit to the Borrower on the terms and subject to the conditions set
forth therein, including, without limitation, the condition that each of the
undersigned execute and deliver to the Lender a Guaranty and a Guarantor
Subordination Agreement.

    B.  In connection with the execution and delivery of that certain First
Amendment and Waiver to the Credit Agreement dated concurrently herewith (the
"First Amendment") and as a condition to the effectiveness of such First
Amendment, the undersigned are required to reaffirm the continuing effectiveness
of the Guaranties and Guarantor Subordination Agreements executed by them.

    NOW, THEREFORE, in consideration of the above Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the undersigned hereby agrees as follows:

AGREEMENT

    1.  Approval of First Amendment. Each of the Guarantors hereby confirms that
it has reviewed and approved the First Amendment, including, without limitation,
all Exhibits thereto.

    2.  Reaffirmation of Guaranties and Guarantor Subordination Agreements. Each
of the Guarantors hereby affirms and agrees that:

    (a) The execution and delivery by the Borrower of the First Amendment and
the performance by the Borrower of its obligations under the Credit Agreement as
amended to thereby, including, without limitation, under the Stock Pledge
Agreement executed in connection therewith, shall not in any way amend, impair,
invalidate or otherwise affect any of the obligations of the Guarantors under
its respective Guaranty and Guarantor Subordination Agreement or any other
document or instrument made or given by it in connection therewith;

    (b) The term "Obligations" as used in each Guaranty and Guarantor
Subordination Agreement include, without limitation, the "Obligations" of the
Borrower under the Credit Agreement as amended to date, including, without
limitation, pursuant to the First Amendment and the Stock Pledge Agreement;

    (c) Each Guaranty and each Guarantor Subordination Agreement remains in full
force and effect; and

    (d) Each Guaranty continues to constitute an absolute and unconditional
guaranty of the Obligations of the Borrower as set forth more particularly
therein.

14

--------------------------------------------------------------------------------

    11. Release. Each of the Guarantors, on behalf of itself and each of its
successors and assigns, agrees as follows:

    (a) Each of the Guarantors hereby forever releases, discharges and acquits
the Lender and its parent, subsidiary and affiliate corporations, and their
officers, directors, shareholders, agents, representatives and employees, and
their successors, heirs, and assigns, and each of them (collectively and
severally, "Claims"): All Claims, demands, obligations, liabilities,
indebtedness, breaches of contract, breaches of duty or any relationship, acts,
omissions, misfeasance, malfeasance, cause or causes of actions, debts, sums of
money, accounts, compensations, contracts, controversies, promises, damages,
costs, losses and expenses, of every type, kind, nature, description or
character, and irrespective of how, why, or by reason of what facts, whether
heretofore, now existing or hereafter arising, or which could, might, or may be
claimed to exist, or whatever kind or name, whether known or unknown, suspected
or unsuspected, liquidated or unliquidated, each as though fully set forth
herein at length, which in any way arise out of, are connected with or relate to
the Credit Agreement and the other Loan Documents and the transaction of any of
the Releasees.

    (b) Each of the Guarantors hereby agrees, represents and warrants that the
matters released herein are not limited to matters which are known or disclosed,
and each of the Guarantors hereby waives any and all rights and benefits which
it now has, or in the future may have, conferred upon it by virtue of the
provisions of Section 1542 of the Civil Code of the State of California which
provides as follows:

    A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITORS DOES NOT
KNOW OR SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

In this connection, each of the Guarantors hereby agrees, represents, and
warrants that it realizes and acknowledges that factual matters now unknown to
it may have given or may hereafter give rise to Claims which are presently
unknown, unanticipated and unsuspected, and it further agrees, represents and
warrants that this release has been negotiated and agreed upon in light of that
realization and that it nevertheless hereby intends to release, discharge and
acquit the Releasees from any such unknown claims which would be Claims if known
on the date hereof.

    (c) Each of the Guarantors hereby acknowledges and agrees that the
acceptance of delivery of this Amendment, including, without limitation, the
release set forth in this Paragraph 11, shall not be deemed or construed as an
admission of liability by any Releasee, and each Releasee shall be automatically
be deemed to have expressly denied liability of any nature whatsoever arising
from or related to the subject of this release.

    (d) Each of the Guarantors hereby represents and warrants that it has advice
of counsel of its own choosing in negotiations for and the preparation of this
Amendment, that, in particular, it has read this Paragraph 11, that it has had
this release fully explained by such counsel and that it is fully aware of its
contents and legal effect.

    4.  Representations and Warranties. Each of the Guarantors hereby represents
and warrants to the Lender that:

    (a) Such person has the corporation power and authority and the legal right
to execute, deliver and perform this Reaffirmation and has taken all necessary
corporate action to authorize the execution, delivery and performance of it;

    (b) This Reaffirmation has been duly executed and delivered on behalf of
such Person and constitutes a legal, valid and binding obligation of such
Person, enforceable against such Person in

15

--------------------------------------------------------------------------------

accordance with its terms subject to the effect of applicable bankruptcy,
insolvency, reorganization, moratorium and other similar laws affecting the
rights of creditors generally and the effect of equitable principles whether
applied in an action at law or a suit in equity; and

    (c) Such Person has no claim, by way of direct claim, counterclaim, offset
or otherwise, against the Lender or any of its directors, officers, affiliates
or representatives, arising out of or relating to the Credit Agreement or the
transactions contemplated thereby, including, without limitation, under such
Person's Guaranty or Guarantor Subordination Agreement.

    5.  Counterparts. This Reaffirmation may be executed in counterparts, all of
which taken together shall constitute one and the same agreement.

16

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, each of the Guarantors have caused this Reaffirmation to
be executed as of the day and year first above written.

    PAN AMERICAN UNDERWRITERS, INC.,
a Nevada corporation
 
 
By:
/s/ JAMES A. NICHOLSON   

--------------------------------------------------------------------------------

Name: James A. Nicholson
Title: Sr. V.P./C.F.O.

    PAN AMERICAN UNDERWRITERS INSURANCE
AGENTS & BROKERS, INC., an Arizona corporation
 
 
By:


--------------------------------------------------------------------------------

Name:
Title:

    AGRI-COMP INSURANCE AGENCY, INC.,
an Oregon corporation
 
 
By:
/s/ JAMES A. NICHOLSON   

--------------------------------------------------------------------------------

Name: James A. Nicholson
Title: Sr. V.P./C.F.O.

    PAN PACIFIC BENEFIT ADMINISTRATORS,
INC., a California corporation
 
 
By:
/s/ JAMES A. NICHOLSON   

--------------------------------------------------------------------------------

Name: James A. Nicholson
Title: Sr. V.P./C.F.O.

    PAULA TRADING COMPANY INSURANCE
AGENTS & BROKERS, INC.,
a California corporation
 
 
By:
/s/ JAMES A. NICHOLSON   

--------------------------------------------------------------------------------

Name: James A. Nicholson
Title: Sr. V.P./C.F.O.

[INSERT SIGNATURE BLOCKS FOR ANY SUBSIDIARIES OF PAULA FINANCIAL
FORMED FOLLOWING THE CLOSING DATE OF THE ORIGINAL AGREEMENT WHO
ARE GUARANTORS]

17

--------------------------------------------------------------------------------



QuickLinks


FIRST AMENDMENT TO CREDIT AGREEMENT AND WAIVER
SCHEDULE OF EXHIBITS
FORM OF STOCK PLEDGE AGREEMENT
REAFFIRMATION OF GUARANTIES AND GUARANTOR SUBORDINATION AGREEMENTS
